Citation Nr: 1214753	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-46 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for malaria.

2.  Entitlement to service connection for malaria, or residuals thereof.

3.  Entitlement to a disability rating in excess of 30 percent for the service-connected recurrent herpetic keratitis of the right eye. 


REPRESENTATION

Appellant represented by:	Carl C. Lehmann, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer (DRO) in May 2010.  The Board notes that this hearing was limited to the claim to reopen for service connection for malaria.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the DRO complied with the requirements set forth in 38 C.F.R. § 3.103.

The Board notes that, in September 2011, the RO issued a Statement of the Case on the issue of entitlement to service connection for cataract, left eye, as secondary to service-connected recurrent herpetic keratitis of the right eye.  The Veteran did not file a substantive appeal within 60 days of the issuance of the Statement of the Case (which was more than one year from the date of issuance of the rating decision).  Consequently, that claim was closed for failure to perfect, and the Board has no jurisdiction to consider that issue.


FINDINGS OF FACT

1.  The RO denied service connection for malaria in a June 1977 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence received subsequent to June 1977 in support of the Veteran's claim to reopen for service connection for malaria is material.

3.  The competent, credible and probative evidence fails to establish that at any time during the current appeal has the Veteran been found to have malaria or residuals thereof.

4.  The service-connected recurrent herpetic keratitis of the Veteran's right eye is not manifested by anatomical loss of the eye.

5.  The Veteran does not have any other service-connected disabilities of the eye that are not evaluated on the basis of visual impairment.

6.  The visual field in the right eye is constricted to no less than 45 degrees.

7.  The Veteran's nonservice-connected left eye corrected visual acuity is no less than 20/50.

8.  The  service-connected recurrent herpetic keratitis of the Veteran's right eye does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision that denied service connection for malaria is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received, and the Veteran's claim for service connection for malaria is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Malaria, or residuals thereof, were not incurred in, or aggravated by, active duty.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for a disability rating in excess of 30 percent for the service-connected recurrent herpetic keratitis of the right eye, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.1, 4.2, 4.3, 4.7, 4.75, 4.79, Diagnostic Codes 6001, 6064, 6066, 6080 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Malaria

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).
As the Board will discuss in detail in the following decision, new and material evidence has been received sufficient to reopen the previously denied claim for service connection for malaria, or residuals thereof.  In light of this complete grant of this portion of the Veteran's appeal, no further discussion of VA's duty to notify and to assist the Veteran with regard to the new and material aspect of his appeal is necessary.  As to the underlying claim for service connection for malaria, or residuals thereof, the Board notes that a pre-decisional letter dated in March 2009 sufficiently notified the Veteran of what information and evidence is necessary to establish his underlying claim for service connection.  

With respect to VA's duty to assist the Veteran with his underlying claim for service connection for malaria, or residuals thereof, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board acknowledges that, although the RO reopened the Veteran's claim, it did not provide him with a VA examination; however, the Board finds that VA was not obligated to provide an examination because there is no competent evidence to demonstrate that the Veteran had malaria or any residuals thereof as the result of the illness incurred in service at the time he filed his claim in February 2009 or at any time thereafter.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 
Analysis

The Veteran's claim for service connection for malaria was denied by the RO in a rating decision issued in June 1977.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, June 1977 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim was previously denied because malaria was not shown by the evidence of record.  This is a vague statement that could mean either that malaria was not shown to have been incurred in service or that the Veteran did not have malaria at the time of the prior determination and thus there was no disability for service connection to be awarded.  Thus, for the new evidence to be material, it must relate to either of these facts such that the evidence of record raises a reasonable possibility of substantiating the claim.

New evidence received since June 1977 consists of the Veteran's statements and testimony, VA treatment records, and private treatment records and letters from private physicians dated in April 2010, January 2011 and April 2011.  In his claim submitted in February 2009, the Veteran stated he had malaria on active duty and since leaving Vietnam he gets the effects of it.  He reported that the last time that he had symptoms that he relates to having had malaria in service was around 2005 and stated that he was treated at the VA Medical Center in Minneapolis, Minnesota.  Although the Board finds this statement new, it does not find it to be material as it fails to establish that the Veteran currently has malaria or residuals thereof as the claim was filed in February 2009 and he said his last symptoms were in 2005.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim).  Likewise, VA treatment records from April 2005 and thereafter fail to show the Veteran was treated for any malaria-like symptoms much less that he reported having a history of malaria.  Consequently, this evidence also fails to establish the presence of a current disability or a nexus to service.

In April 2010, however, the Veteran submitted an affidavit from a private physician who has practiced in infectious disease medicine for over 20 years.  This physician stated that he reviewed the Veteran's service treatment records and was asked to provide an opinion relating to the diagnosis and treatment of the Veteran.  This private physician stated that he cannot say with certainty whether the Veteran had malaria during the period of time he was serving in Vietnam as there is no test or examination that can be performed at this time from which one could make such an assessment.  However, he said that he can state with certainty upon his review of the Veteran's medical records that the symptoms that the Veteran experienced during that period of time were consistent with malaria and that there is nothing in the records that would dispute a diagnosis of malaria.

The Board finds this evidence relates to a previously missing fact, in other words, that the Veteran had malaria during service.  Consequently, it raises a reasonable possibility of substantiating the claim.  As such, the Board finds it is material and sufficient evidence to reopen the Veteran's claim for service connection for malaria.  

Where the RO has denied reopening the claim but the Board finds that new and material evidence sufficient to reopen the claim has been submitted, the Board must first consider whether the veteran has been given an opportunity to present argument and/or additional evidence on this matter, and whether adjudication will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).   The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim.  The Veteran was advised in the March 2009 and October 2010 notices of what information and evidence was needed to substantiate a claim for service connection.  The Veteran was given ample time to respond and present argument and evidence in support of his claim, which he did.  In addition, he appeared and testified at a RO hearing in May 2010 at which he was advised of what was necessary to establish entitlement to the benefit sought.  Thus the Veteran has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter, and will not be prejudiced by the Board proceeding to adjudicate his claim.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the present case, the Board notes that the service treatment records indicate that a provisional diagnosis of malaria was given in January 1966 and that, although malaria work up was negative, the Veteran was treated with medication for malaria.  In April 2010, the Veteran submitted an affidavit from a private physician who has practiced in infectious disease medicine for over 20 years.  This physician stated that he reviewed the Veteran's service treatment records and was asked to provide an opinion relating to the diagnosis and treatment of the Veteran relating to this illness in service.  This private physician stated that he cannot say with certainty whether the Veteran had malaria during the period of time he was serving in Vietnam as there is no test or examination that can be performed at this time from which one could make such an assessment.  However, he said that he can state with certainty upon his review of the Veteran's medical records that the symptoms that the Veteran experienced during that period of time were consistent with malaria, and that there is nothing in the records that would dispute a diagnosis of malaria.  Thus, resolving reasonable doubt in the Veteran's favor, the Board will find that the Veteran had malaria while in service.

The problem with the present case, however, is that there is no lay or medical evidence to establish that the Veteran has had malaria or residuals thereof at any time during the current appeal period.  The Veteran himself reported in his statement of claim submitted in February 2009 that the last time that he believes that he had symptoms related to his in-service malaria was in 2005, several years before he filed his claim to reopen for service connection.  Significantly, he did not state at the time of his claim that he currently had symptoms of malaria or residuals thereof, nor has he made any statements to that effect since filing his claim.  Moreover, he has not identified any treatment for malaria or residuals thereof since filing his claim, although he has been asked to do so.  Furthermore, the medical treatment records available fail to show any report of a history of malaria or residuals thereof-much less complaints of, or treatment for, flu-like symptoms that may be related to malaria.  The private physician's opinion is limited solely to the question of whether the Veteran's symptoms in service could be malaria.  He makes no representation as to whether the Veteran currently has malaria or residuals thereof.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence fails to establish that the Veteran had malaria or residuals thereof at the time he filed his claim to reopen in February 2009 or at any time since then, service connection for malaria or residuals thereof must be denied because the evidence fails to establish that the Veteran has a current disability for which service connection may be granted.  

II.  Increased Rating for Recurrent Herpetic Keratosis of the Right Eye

Notice and Assistance Requirements

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in March 2009, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also advised that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Consequently, the Board finds that the March 2009 notice is compliant with the notice requirements as set forth in the preceding paragraphs, and there is no prejudice to the Veteran in the Board proceeding to adjudicate his claim.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in April 2009, February 2010 and February 2011.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

By rating decision issued in February 1967, service connection was granted for recurrent keratitis of the right eye and evaluated as 10 percent disabling under Diagnostic Code 6001-6079 effective November 11, 1966.  By rating decision issued in June 1977, an increased disability rating of 30 percent was assigned under Diagnostic Code 6001-6077 effective February 4, 1977.

The Board notes that the rating criteria for evaluating eye disabilities were revised effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  These revisions only apply to applications received on or after that date.  Id.  The Veteran's claim for an increased disability rating was received in February 2009 and, therefore, the current rating criteria for evaluating eye disabilities are applicable to the Veteran's claim for an increased disability rating for the service-connected recurrent herpetic keratitis of his right eye.

In the rating decision issued in May 2009, the RO evaluated the service-connected herpetic keratitis, recurrent, of the right eye under 38 C.F.R. § 4.79, Diagnostic Code 6001-6066.  The Board notes that there is not a diagnostic code specifically for herpetic keratitis.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board notes that the Veteran's herpetic keratitis has been evaluated as analogous to keratopathy (Diagnostic Code 6001) but actually is rated on visual impairment (Diagnostic Code 6066).

Under Diagnostic Codes 6000 to 6009, the specified eye disorders are to be evaluated based on either visual impairment due to the particular condition, or on incapacitating episodes, whichever results in a higher rating.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.  For a compensable rating to be warranted for an eye disorder based on incapacitating episodes, there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.

Visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75.  In evaluating a service-connected disorder in one eye only, visual acuity should be evaluated as though the other eye has visual acuity of 20/40.  38 C.F.R. § 4.75(c).  For impairment of visual acuity in a single service-connected eye to warrant a compensable rating, the service-connected eye must have corrected visual acuity of 20/50 or worse.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) . 

The evaluation for visual impairment for one eye must not exceed 30 percent unless there is anatomical loss of the eye.  Combine the evaluation for visual impairment of one eye with evaluations for other disabilities of the same eye that are not based on visual impairment.  38 C.F.R. § 4.75(d). 

As the Veteran is already receiving the maximum 30 percent permitted, a higher disability rating is not warranted unless there is a showing of anatomical loss of the eye or that he has any other service-connected disability of the right eye that is not evaluated based visual impairment.  In the present case, the medical evidence shows that, although the Veteran's visual acuity in the right eye has worsened to 20/400 and he has essentially lost the use of the right eye, he has not anatomically lost the right eye (meaning he still has the right eyeball).  

Furthermore, there is no evidence that the Veteran has any other service-connected disability of the right eye.  Although the medical evidence shows the Veteran had a cataract in the right eye that was removed, the April 2009 VA examiner opined that this was not related to his service-connected herpetic keratitis.  In addition, although the Veteran incurred a retinal tear requiring surgery in May 2010, there is no evidence that this condition is related to the Veteran's service-connected herpetic keratitis.  Even if these conditions were somehow related to the Veteran's service-connected disability, they would still be evaluated on the basis of visual impairment and, therefore, not subject to separate evaluation.

In addition, the Board has considered whether a higher disability rating is warranted for impairment of the visual field or muscle function.  The medical evidence of record demonstrates that the Veteran's visual field in the right eye is limited to 45 degrees.  Diagnostic Code 6080 (which evaluates impairments to the visual field), however, only provides for a 10 percent disability rating for unilateral concentric constriction with remaining field of 31 to 45 degrees.  See 38 C.F.R. § 4.79.  Thus, a higher disability rating would not be warranted for visual impairment based on constriction of the visual field.  Nor is a higher evaluation warranted for muscle function as the medical evidence fails to demonstrate the Veteran has diplopia (double vision).

Finally, the Board notes that the Veteran's attorney has argued that the provisions of 38 C.F.R. § 3.383 should be applied in the present case to award a higher disability rating.  Section 3.383 states that compensation is payable for the combinations of service-connected and nonservice-connected disabilities that are specified within this section as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  One of the specified combinations is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or the peripheral field of vision for each eye is 20 degrees or less.  In the present case, the corrected visual acuity of the Veteran's left eye (the nonservice-connected eye) is shown by the evidence to be no less than 20/50 at any time during the appeal period.  Consequently, the provisions of 38 C.F.R. § 3.383 are not met, and a higher disability rating is not warranted thereunder.
For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that a higher disability rating is warranted under the current rating criteria set forth in the VA rating schedule because the Veteran is already receiving the maximum rating permissible under the current rating criteria and the provisions of 38 C.F.R. § 3.383 are not met.  

The Board must also consider whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's disability picture is not so exceptional that it renders application of the rating schedule inadequate.  VA treatment records show that, in May 2009, the Veteran's right eye visual acuity had worsened to 20/400.  Even though the Veteran had surgery to remove the cataract from his right eye, his visual acuity never improved beyond 20/400, and the VA examiner who conducted the February 2011 VA examination said the right eye is essentially useless.  The Board finds, therefore, that the visual impairment of the right eye is at least consistent with blindness having only light perception.  Blindness in one eye, having only light perception, is 30 percent disabling if corrected visual acuity in the other eye is 20/40 or better (which it is presumed to be in this case as the left eye is nonservice-connected).  38 C.F.R. § 4.79, Diagnostic Code 6064.  Thus, the rating schedule clearly contemplates evaluation of the current severity of the Veteran's right eye disability.

The Veteran has not contended that he has any symptoms other than blindness that are not contemplated by the rating criteria.  He merely seeks a higher disability rating for the worsening in severity of his visual impairment.  The Board acknowledges that the Veteran had cataract surgery in 2009 and then subsequently had a retinal tear in May 2010 that also required surgery.  However, there is nothing to demonstrate that these disabilities are related to the service-connected disability of herpetic keratitis.  In fact, the medical evidence shows that the service-connected herpetic keratitis has been stable and that the Veteran's visual impairment is actually due to residual scarring therefrom.  

Consequently, the Board finds that the Veteran's disability does not represent an exceptional disability picture.  The preponderance of the evidence is, therefore, against finding that referral for consideration of an extraschedular disability rating is warranted.

As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 30 percent for the service-connected recurrent herpetic keratitis of his right eye, the benefit of the doubt doctrine is not for application.  The Veteran's claim must, therefore, be denied.


ORDER

New and material evidence having been received, the claim for service connection for malaria is reopened.

Entitlement to service connection for malaria, or residuals thereof, is denied.

Entitlement to a disability rating in excess of 30 percent for the service-connected recurrent herpetic keratitis of the right eye is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


